Exhibit 10.2

EXECUTION COPY

AMENDED AND RESTATED

STOCKHOLDERS AGREEMENT

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT, dated as of December 21, 2006, by
and among US ONCOLOGY HOLDINGS, INC. (formerly known as Oiler Holding Company),
a Delaware corporation (the “Company”), WELSH, CARSON, ANDERSON & STOWE IX,
L.P., a Delaware limited partnership (“WCAS IX”), MORGAN STANLEY STRATEGIC
INVESTMENTS, INC., a Delaware corporation (“Morgan Stanley”), and each of the
other individuals and entities from time to time named on Schedule I hereto
(together with WCAS IX and Morgan Stanley, and together with their respective
Permitted Transferees and their respective successors and assigns that become a
party to this Agreement in accordance with the terms hereof, each a
“Stockholder” and collectively, the “Stockholders”).

RECITALS

WHEREAS, the Company, WCAS IX and certain other Stockholders entered into the
original Stockholders Agreement, dated as of August 20, 2004 (the “Original
Stockholders Agreement”), to provide for certain matters relating to the shares
of Participating Preferred Stock, par value $0.001 per share, of the Company
(the “Series A Preferred Stock”), and the shares of Common Stock, par value
$0.001 per share, of the Company (“Company Common Stock”), in each case, held by
such Stockholders;

WHEREAS, the Company and Morgan Stanley have entered into a Stock Purchase
Agreement, dated as of December 21, 2006 (the “Stock Purchase Agreement”),
pursuant to which the Company has agreed to sell to Morgan Stanley shares of
Series A-1 Participating Preferred Stock, par value $0.001 per share, of the
Company (the “Series A-1 Preferred Stock” and together with the Series A
Preferred Stock, the “Company Preferred Stock”) and shares of Company Common
Stock; and

WHEREAS, in connection with the investment contemplated by the Stock Purchase
Agreement, the Company, WCAS IX and certain other Stockholders wish to amend and
restate the Original Stockholders Agreement in the manner set forth herein;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I.

INTRODUCTORY MATTERS

SECTION 1.01. Defined Terms. In addition to the terms defined elsewhere herein,
the following terms have the following meanings when used herein with initial
capital letters:

“Affiliate” means, with respect to any specified Person, a Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with, the specified Person; provided, that officers,
directors or employees of the Company or USON will not be deemed to be
Affiliates of a stockholder of the Company for purposes hereof solely by reason
of being officers, directors or employees of the Company or USON; provided,
further, that, for purposes of Section 8.02(vi) and the definition of Third
Party contained in Section 4.01, no portfolio company of WCAS IX (or of any
other investment partnership under common control with WCAS IX) shall be deemed
to be an Affiliate of the Company or WCAS IX unless a majority of the
outstanding voting securities or 25% or more of the economic interests of such
portfolio company are owned, directly or indirectly, by WCAS IX and/or such
other investment partnership.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Agreement, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Assumption Agreement” means a writing reasonably satisfactory in form and
substance to the Company and WCAS IX whereby a Permitted Transferee of Company
Equity Securities becomes a party to, and agrees to be bound (to the same extent
as its transferor) by, the terms of this Agreement as a “Stockholder” hereunder.

“Board” means the Board of Directors of the Company.

“Business Day” means a day other than a day on which commercial banks in New
York, New York or Houston, Texas are authorized or required by law to close.

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act.

“Company Capital Stock” means the Company Common Stock, the Company Preferred
Stock and any other class or series of capital stock or other equity stock of
the Company.

“Company Certificate” means the Second Amended and Restated Certificate of
Incorporation of the Company, as amended, restated or modified.

“Company Equity Securities” means all shares of Company Capital Stock now or
hereafter issued and all Options or Convertible Securities now or hereafter
issued.

“Company Stock Plans” means all stock option plans, restricted stock purchase
plans and other stock-based employee benefit plans and agreements approved by
the Board, including the Company’s 2004 Equity Incentive Plan.

“Control” (including the terms “Controlling”, “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Designated Affiliate” means (i) in the case of any Stockholder that is not a
natural person, any Affiliate of such Stockholder, (ii) in the case of a
Stockholder who is a natural person, such Stockholder’s parents, spouse and
lineal descendants and the lineal descendants of such Stockholder’s spouse, or
trusts for the benefit of, or corporations, limited liability companies or
partnerships, the stockholders, members or general and/or limited partners of
which include, only such Stockholder and/or Stockholder’s parents, spouse or
lineal descendants or the lineal descendants of such Stockholder’s spouse,
(iii) in the case of WCAS IX and each of its Designated Affiliates under this
clause (iii), WCAS IX and each general or limited partner, manager, member,
officer, director or employee thereof, and (iv) in the case of Morgan Stanley
and each of its Designated Affiliates under this clause (iv), Morgan Stanley and
each stockholder, partner, manager, member, director or officer thereof. For
purposes of the foregoing, lineal descendants shall be deemed to include
children by adoption.

“Exchange Act” means the Securities Exchange Act of 1934, or any successor
federal statute, and the rules and regulations of the Commission thereunder, as
the same may be amended from time to time.

“Fully Diluted Basis” means, with respect to any determination of the number of
shares of Company Common Stock outstanding or held by one or more Persons, the
number of shares of Company Common Stock outstanding or held by such Persons
(excluding any unvested shares of restricted Company Common Stock issued under
Company Stock Plans) assuming (i) the conversion of each outstanding share of
Company Preferred Stock into that number of shares of Company Common Stock equal
to the Conversion Constant (as defined in Section I of Article FOURTH of the
Company Certificate) as in effect at the time of such determination and (ii) the
full conversion, exercise and exchange of all other Options or Convertible
Securities for Company Common Stock (excluding options and other rights issued
under Company Stock Plans and excluding any other Options or Convertible
Securities which are not exercisable or which have not vested or shares received
upon the exercise of such Options or Convertible Securities which would not be
vested); provided, however, that in connection with a Proposed Sale (as defined
in Section 3.01(a)), unvested shares of restricted Company Common Stock issued
under Company Stock Plans which would vest at or before the consummation of such
Proposed Sale shall not be excluded from the determination of the number of
shares of Company Common Stock held by a Tagging Stockholder; provided, further,
however, that in connection with determining whether a Stockholder is a
Qualified Stockholder or determining a Qualified Stockholder’s Proportionate
Percentage for purposes of Article V, unvested shares of restricted Company
Common Stock issued under Company Stock Plans shall not be excluded from the
determination of the number of shares of Company Common Stock held by such
Stockholder.

“Options or Convertible Securities” means any securities (including, without
limitation, any options, warrants or other rights) which are directly or
indirectly convertible into or exercisable or exchangeable for Company Capital
Stock.

“Permitted Transferee” means any (i) Person to whom Company Equity Securities
are Transferred in a Transfer in accordance with Section 2.02 and otherwise not
in violation of this Agreement and who enters into an Assumption Agreement and
(ii) Person to whom Company Equity Securities are Transferred by any Stockholder
in a Transfer in accordance with Section 2.01(a)(i) who agrees in writing to
become a party to and agrees to be bound (to the

 

3



--------------------------------------------------------------------------------

same extent as its transferor) by, the terms of this Agreement as a
“Stockholder” hereunder, it being understood, in each case, that neither the
Company nor any of its Subsidiaries shall be considered to be Permitted
Transferees.

“Person” means any natural person, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.

“Public Offering” means the sale of shares of Company Common Stock to the public
pursuant to an effective registration statement (other than a registration
statement on Form S-4, Form S-8 or any similar or successor form) filed under
the Securities Act.

“Qualified Merger” means the consummation of any sale of all then outstanding
Company Equity Securities (whether by means of a merger or otherwise), or sale
of all or substantially all of the Company’s assets to, a Third Party, if the
holders of shares of Company Equity Securities, as consideration for such sale,
directly or indirectly, receive equity securities which are tradable on a
national securities exchange (i) without further registration under the
Securities Act and (ii) without being subject to any volume limitations set
forth in Rule 144 promulgated under the Securities Act.

“Qualified Public Offering” means any firm commitment underwritten Public
Offering in which the aggregate proceeds to the Company (together with the
aggregate proceeds in all such prior public offerings) are at least $100.0
million.

“Qualified Stockholder” means any Stockholder who (individually or together with
its Designated Affiliates), at the time of determination, holds on a Fully
Diluted Basis not less than 500,000 shares (as adjusted for any stock splits,
stock dividends, stock combinations and similar events occurring after the date
hereof) of Company Common Stock.

“Schedule IV Purchaser” means any Schedule IV Purchaser under and as defined in
the Stock Subscription Agreement (which Stockholders are listed on Schedule I
hereto under the heading “Schedule IV Purchasers”) so long as such Stockholder
continues to own, collectively with its Permitted Transferees, at least 50% of
the shares of Company Common Stock and 50% of the shares of Company Preferred
Stock owned by it on August 20, 2004 after giving effect to the transactions
contemplated by the Stock Subscription Agreement.

“Securities Act” means the Securities Act of 1933, or any successor federal
statute, and the rules and regulations of the Commission thereunder, as the same
may be amended from time to time.

“Stock Subscription Agreement” means the Stock Subscription and Exchange
Agreement, dated as of August 20, 2004, by and among the Company, WCAS IX and
certain Stockholders.

“Subsidiary” of a Person means any Person of which equity securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors, the general partner, the manager or other Persons performing
similar functions are at the time

 

4



--------------------------------------------------------------------------------

directly or indirectly owned by the Person. Unless the context otherwise
requires, references to one or more Subsidiaries are references to Subsidiaries
of the Company.

“Transfer” means a transfer, sale, assignment, pledge, hypothecation or other
disposition (including by operation of law), whether directly or indirectly
pursuant to the creation of a derivative security, the grant of an option or
other right or the imposition of a restriction on disposition or voting.

“USON” means US Oncology, Inc., a Delaware corporation, and a wholly owned
Subsidiary of the Company.

“Voting Proxy” means any irrevocable proxy granted to WCAS IX by a Stockholder
and shall include each “Voting Proxy” referred to in the Stock Subscription
Agreement.

SECTION 1.02. Construction. (a) The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement. Unless the context otherwise requires: (i) “or” is
disjunctive but not exclusive, (ii) words in the singular include the plural,
and in the plural include the singular, (iii) the words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement,
(iv) the headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement,
(v) the words “Article” and “Section” are references to the articles and
sections of this Agreement unless otherwise specified and (vi) whenever the
words “include”, “includes” or “including” are used in this Agreement they shall
be deemed to be followed by the words “without limitation”.

(b) References herein to WCAS IX, to the extent such entity shall have
transferred any of its shares of Company Capital Stock to one or more Permitted
Transferees, shall mean WCAS IX and such Permitted Transferees, taken together,
and any right or action that may be taken at the election of WCAS IX may be
taken at the election of WCAS IX and such Permitted Transferees to the extent
WCAS IX has agreed in writing to transfer such rights to any such Permitted
Transferee.

(c) References herein to Morgan Stanley, to the extent such entity shall have
transferred any of its shares of Company Capital Stock to one or more Permitted
Transferees, shall mean Morgan Stanley and such Permitted Transferees, taken
together, and any right or action that may be taken at the election of Morgan
Stanley may be taken at the election of Morgan Stanley and such Permitted
Transferees to the extent Morgan Stanley has agreed in writing to transfer such
rights to any such Permitted Transferee.

 

5



--------------------------------------------------------------------------------

ARTICLE II.

TRANSFERS

SECTION 2.01. Transfers. (a) No Stockholder may Transfer any Company Equity
Securities other than:

(i) with respect to Transfers by Stockholders other than by WCAS IX, Transfers
made with the written consent of WCAS IX; provided, that, notwithstanding the
foregoing, any employee, officer or director of the Company or any of its
subsidiaries may Transfer Company Equity Securities to the Company or any of its
Subsidiaries; provided, further, that notwithstanding the foregoing, in the case
of any proposed Transfer by Morgan Stanley or any of its Permitted Transferees
after the third anniversary of the date hereof, such written consent of WCAS IX
will not be unreasonably withheld, delayed or conditioned;

(ii) Transfers made in accordance with Section 2.02;

(iii) Transfers made in accordance with Article III (including any Excluded
Transactions (as defined in Section 3.01(a)); or

(iv) Transfers made in accordance with Article IV.

Any attempted Transfer of Company Equity Securities in violation of the
provisions of this Agreement shall be null and void ab initio and of no effect.

(b) Each certificate representing Company Equity Securities that is held by a
Stockholder will bear a legend substantially to the following effect with such
additions thereto or changes therein as the Company may be advised by counsel
are required by law or necessary to give full effect to this Agreement (the
“Stockholders Agreement Legend”):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT, AMENDED AND RESTATED AS OF DECEMBER 21, 2006, AMONG THE COMPANY AND
THE OTHER PARTIES THERETO, AS AMENDED, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION
OR OTHER DISPOSITION OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE
MADE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.
THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE
BOUND BY ALL OF THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.”

The Stockholders Agreement Legend will be removed by the Company by the delivery
of substitute certificates without such Stockholders Agreement Legend in the
event of (i) a Transfer permitted by this Agreement in which the Transferee is
not required to enter into an Assumption Agreement or (ii) the termination of
this Agreement in accordance with Section 10.07.

 

6



--------------------------------------------------------------------------------

(c) The Company shall not give effect to any attempted Transfer of Company
Equity Securities made in violation of the terms of any Voting Proxy, and any
attempted Transfer in violation of the terms thereof shall be null and void ab
initio and of no effect. At all times prior to the expiration of any Voting
Proxy, the Company shall use its best efforts to comply with the provisions of
such Voting Proxies relating to the placing of legends on Company Equity
Securities, and each Stockholder granting any such Voting Proxy hereby consents
to the placing of such legends on such certificates.

SECTION 2.02. Transfers to Permitted Transferees. Any Stockholder may, at any
time, Transfer any or all of the Company Equity Securities held by such
Stockholder to any one or more Designated Affiliates of such Stockholder so long
as each such Designated Affiliate duly executes and delivers an Assumption
Agreement (such Transfer to be effective only upon the delivery of such
Assumption Agreement to the Company and WCAS IX); provided, that if the Company
so requests promptly following (and, in any event, within five (5) Business Days
after) its receipt of such Assumption Agreement, such Assumption Agreement shall
not be effective unless and until the Company has been furnished with an opinion
in form and substance reasonably satisfactory to the Company of counsel
reasonably satisfactory to the Company that such Transfer is exempt from or not
subject to the provisions of Section 5 of the Securities Act and any other
applicable securities laws. Notwithstanding the foregoing, no party hereto shall
avoid the provisions of this Agreement by making one or more Transfers to one or
more Permitted Transferees and then disposing of all or any portion of such
party’s interest in any such Permitted Transferee.

SECTION 2.03. Securities Law Compliance. (a) Each Stockholder agrees that it
will not effect any Transfer of Company Equity Securities held by such
Stockholder unless such Transfer is made pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and, in either case, in compliance with all applicable state securities laws.
The Company agrees, and each Stockholder understands and consents, that (i) the
Company will not cause or permit the Transfer of any Company Equity Securities
to be made on its books (or on any register of securities maintained on its
behalf) unless the Transfer is permitted by, and has been made in accordance
with the terms of this Agreement and all applicable federal and state securities
laws and (ii) no Transfer of Company Equity Securities under this Article II
shall be permitted if such Transfer would require the Company to register a
class of equity securities under Section 12 of the Exchange Act under
circumstances where the Company does not then have securities of any class
registered under Section 12 of the Exchange Act. Any attempted Transfer in
violation of the terms hereof shall be null and void ab initio and of no effect.
Each Stockholder agrees that in connection with any Transfer of Company Equity
Securities that is not made pursuant to a registered public offering, the
Company may, in its sole discretion, request an opinion in form and substance
reasonably satisfactory to the Company of counsel reasonably satisfactory to the
Company stating that such transaction is exempt from registration under the
Securities Act and in compliance with applicable state securities laws.

(b) From and after the date hereof, and until such time as such securities have
been sold to the public pursuant to an effective registration statement under
the Securities Act or pursuant to an exemption from such registration and the
holder of such securities shall have requested the issuance of new certificates
in writing and, if requested by the Company, delivered

 

7



--------------------------------------------------------------------------------

to the Company an opinion in form and substance reasonably satisfactory to the
Company of counsel reasonably satisfactory to the Company to such effect, all
certificates representing Company Equity Securities that are held by any
Stockholder shall bear a legend which shall state the following:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND NO INTEREST HEREIN MAY BE SOLD, OFFERED,
ASSIGNED, DISTRIBUTED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING ANY SUCH TRANSACTION OR
(B) THE COMPANY RECEIVES AN OPINION IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
STATING THAT SUCH TRANSACTION IS EXEMPT FROM SUCH REGISTRATION AND IN COMPLIANCE
WITH ALL APPLICABLE STATE SECURITIES LAWS OR (C) THE COMPANY AND ITS COUNSEL ARE
OTHERWISE SATISFIED THAT SUCH TRANSACTION IS EXEMPT FROM SUCH REGISTRATION AND
IN COMPLIANCE WITH ALL STATE SECURITIES LAWS.”

ARTICLE III.

TAG-ALONG RIGHTS

SECTION 3.01. Tag-Along Rights. (a) With respect to any proposed Transfer by
WCAS IX and/or any of its Permitted Transferees (collectively, the “Selling
Stockholder”) of shares of Company Capital Stock to any Person who is not a
Designated Affiliate of the Selling Stockholder other than (i) pursuant to any
agreement or plan of merger or combination, including any tender or exchange
offer in respect thereof, that is approved by the Board and does not involve a
disproportionate Transfer by the Selling Stockholder of shares of the applicable
class of Company Capital Stock or (ii) any transaction or transactions for
strategic purposes that (when aggregated with all shares sold in connection with
prior Transfers that were deemed to be Excluded Transactions under this clause
(ii)) result in the Transfer by the Selling Stockholder since August 20, 2004 of
(x) less than an aggregate 1,069,106 (as adjusted for any stock splits, stock
dividends, stock combinations and similar events occurring after August 20,
2004) shares of Company Preferred Stock and/or (y) less than an aggregate
7,483,744 shares (as adjusted for any stock splits, stock dividends, stock
combinations and similar events occurring after August 20, 2004) of Company
Common Stock (any such transaction referred to in clause (i) or (ii) above, an
“Excluded Transaction”, and any such transaction not excluded under clause
(i) or (ii) above, a “Proposed Sale”), each Stockholder (other than the Selling
Stockholder) who exercises its rights under this Section 3.01(a) in accordance
with this Section 3.01 (each a “Tagging Stockholder”) will have the right to
include the following in the proposed sale to the proposed transferee(s) of
shares (the “Proposed Transferee”) or sell the following to the Selling
Stockholder (if such Proposed Transferee will not agree to purchase shares
directly from such Tagging Stockholder, and in such case the Selling Stockholder
shall be obligated to purchase from such Stockholder the following): (1) if the
Selling Stockholder proposes to Transfer shares of Company Preferred Stock in
such Proposed Sale, a number of shares of Company Preferred Stock up to the
product (rounded down to the nearest whole number) of (i) the quotient

 

8



--------------------------------------------------------------------------------

determined by dividing (A) the aggregate number of shares of Company Preferred
Stock owned by such Tagging Stockholder by (B) the aggregate number of shares of
Company Preferred Stock then outstanding and (ii) the total number of shares of
Company Preferred Stock proposed to be Transferred to the Proposed Transferee(s)
and/or (2) if the Selling Stockholder proposes to Transfer shares of Company
Common Stock in such Proposed Sale, a number of shares of Company Common Stock
up to the product (rounded down to the nearest whole number) of (i) the quotient
determined by dividing (A) the aggregate number of shares of Company Common
Stock owned by such Tagging Stockholder on a Fully Diluted Basis by (B) the
aggregate number of shares of Company Common Stock then outstanding on a Fully
Diluted Basis and (ii) the total number of shares of Company Common Stock
proposed to be Transferred to the Proposed Transferee(s), at the same price(s)
per share of Company Preferred Stock and/or Company Capital Stock, as the case
may be, and upon the same terms and conditions (including time of payment, form
of consideration and adjustments to purchase price) as the Selling Stockholder;
provided, that in order to be entitled to exercise its right to sell shares of
Company Capital Stock to the Proposed Transferee pursuant to this Section 3.01,
each Tagging Stockholder (x) shall agree to the same covenants as the Selling
Stockholder agrees to in connection with the Proposed Sale, (y) shall be
obligated to join on a pro rata (and several) basis (based on the proceeds
received by such Tagging Stockholder in connection with the Proposed Sale) in
any indemnification that the Selling Stockholder agrees to provide in connection
with the Proposed Sale (other than in connection with obligations that relate to
a particular Stockholder such as representations and warranties concerning
itself for which each Stockholder shall agree to be solely responsible, and
provided further that the liability for any such pro rata (and several)
indemnification obligations shall not exceed the total consideration received by
such Stockholder for such shares), and (z) shall make such representations and
warranties concerning itself and the shares of Company Capital Stock to be sold
by it in connection with such Transfer as the Selling Stockholder makes with
respect to itself and its shares (such terms and conditions of any Proposed Sale
being the “Tag-Along Terms”).

(b) Each Tagging Stockholder will be responsible for funding its proportionate
share of any adjustment in purchase price or escrow arrangements in connection
with the Proposed Sale and for its proportionate share of any withdrawals from
any such escrow, including any such withdrawals that are made with respect to
claims arising out of agreements, covenants, representations, warranties or
other provisions relating to the Proposed Sale.

(c) Each Tagging Stockholder will be responsible for its proportionate share of
the fees, commissions and other out-of-pocket expenses (collectively, “Costs”)
of the Proposed Sale to the extent not paid or reimbursed by the Company, the
Proposed Transferee or another Person (other than the Selling Stockholder);
provided, that the liability for such Costs shall not exceed the total purchase
price received by such Stockholder for such shares (or if such Proposed Sale
does not occur, such proposed purchase price). The Selling Stockholder shall be
entitled to estimate each Tagging Stockholder’s proportionate share of such
Costs and to withhold such amounts from payments to be made to each Tagging
Stockholder at the time of closing of such Proposed Sale; provided, that
(i) such estimate shall not preclude the Selling Stockholder from recovering
additional amounts from the Tagging Stockholders in respect of each such Tagging
Stockholder’s proportionate share of such Costs and (ii) the Selling Stockholder
shall reimburse each Tagging Stockholder to the extent actual amounts are

 

9



--------------------------------------------------------------------------------

ultimately less than the estimated amounts or any such amounts are paid by the
Company, the Proposed Transferee or another Person (other than the Selling
Stockholder).

SECTION 3.02. Exercise of Tag-Along Rights; Notices. The Selling Stockholder
will give the Company prior written notice of each Proposed Sale, setting forth
the number and type of shares of Company Capital Stock proposed to be so
Transferred, the name and address of the Proposed Transferee, the proposed
amount and form of consideration and other material Tag-Along Terms offered by
the Proposed Transferee. In the event that any of the material terms or
conditions set forth in the notice are thereafter amended in any material
respect, the Selling Stockholder shall also give written notice of the amended
terms and conditions of the Proposed Sale to the Company. Upon its receipt of
any such notice or amended notice, the Company shall promptly, but in all events
within two (2) Business Days of its receipt thereof, forward copies thereof to
each of the Stockholders other than the Selling Stockholder (such initial
notice, the “Tag-Along Opportunity Notice” and any amended notice, an “Amended
Tag-Along Opportunity Notice”). In order to exercise the tag-along rights
provided by this Article III a Stockholder must send a written notice to the
Company and the Selling Stockholder indicating its desire to exercise its rights
and specifying the number and type of shares of Company Capital Stock it desires
to sell (the “Tag-Along Exercise Notice”) within ten (10) days following the
receipt of the Tag-Along Opportunity Notice by such Stockholder (or if an
Amended Tag-Along Opportunity Notice is given to the Stockholders within such
ten (10) day period, within five (5) days following the receipt of such Amended
Tag-Along Opportunity Notice by such Stockholder). Upon the receipt of an
Amended Tag-Along Opportunity Notice by a Stockholder that had previously
provided a Tag-Along Exercise Notice, such Tagging Stockholder shall be
permitted to cancel its exercise of its rights under this Article III upon
delivery of written notice to the Selling Stockholder and the Company to such
effect and shall be released from its obligation hereunder. There shall be no
liability on the part of the Selling Stockholder to any Tagging Stockholder if
the sale of shares of Company Capital Stock pursuant to this Article III is not
consummated for whatever reason. Whether or not to effect a sale of shares of
Company Capital Stock pursuant to this Article III shall be within in the sole
and absolute discretion of the Selling Stockholder.

SECTION 3.03. Closing of Proposed Sale. (a) Each Tagging Stockholder shall
deliver to the Company, as agent for such Tagging Stockholder, for transfer to
the Proposed Transferee one or more certificates, properly endorsed for transfer
and with all stock transfer taxes paid and stamps affixed, which represent the
shares of Company Capital Stock that such Tagging Stockholder is permitted to
dispose of pursuant to this Article III. The consummation of such Proposed Sale
shall be subject to the sole discretion of the Selling Stockholder, who shall
have no liability or obligation whatsoever to any Tagging Stockholder
participating therein other than to obtain for such Tagging Stockholder the same
Tag-Along Terms as those of the Selling Stockholder. In connection with the
consummation of any such Proposed Sale, the Company (i) shall transfer to the
Proposed Transferee at the closing of such Proposed Sale a stock certificate or
certificates representing the shares of Company Capital Stock to be disposed of
by any Tagging Stockholders and (ii) shall promptly thereafter remit to each
Tagging Stockholder (x) that portion of the proceeds of the disposition to which
such Tagging Stockholder is entitled by reason of such participation (after
giving effect to Section 3.01(b) and/or 3.01(c)) and (y) a stock certificate or
certificates representing any balance of shares of Company Capital Stock that
were not so disposed of (or all shares of Company Capital Stock, in the event
the proposed disposition

 

10



--------------------------------------------------------------------------------

is not consummated). For the avoidance of doubt, the Selling Stockholder may not
Transfer any shares of Company Capital Stock to the Proposed Transferee unless
the Proposed Transferee shall simultaneously purchase, in accordance with
Tag-Along Terms, all of shares of Company Capital Stock to be disposed of by any
Tagging Stockholders in accordance with this Article III.

(b) If any Tagging Stockholder exercises its rights under this Article III, the
closing of the purchase of the Company Capital Stock with respect to which such
rights have been exercised will take place concurrently with the closing of the
sale of the Selling Stockholder’s Company Capital Stock to the Proposed
Transferee. If by the end of ninety (90) days following the date of delivery of
the Tag-Along Opportunity Notice (or, following the delivery of the last Amended
Tag-Along Opportunity Notice, if applicable), the Selling Stockholder and the
Proposed Transferee have not completed the Proposed Sale, each Tagging
Stockholder shall be released from its obligations under this Article III, and
the Tag-Along Exercise Notices shall be null and void, and it shall be necessary
for the terms of this Article III to be separately complied with in order to
consummate such Proposed Sale pursuant to this Article III.

SECTION 3.04. Tag-Along Power of Attorney. Upon delivering a Tag Along Exercise
Notice, each Tagging Stockholder will, if requested by the Selling Stockholder,
execute and deliver a power of attorney in form and substance reasonably
satisfactory to the Selling Stockholder with respect to the shares of Company
Capital Stock that are to be sold by such Tagging Stockholder pursuant hereto (a
“Tag-Along Power of Attorney”). The Tag-Along Power of Attorney will provide,
among other things, that each such Tagging Stockholder will irrevocably appoint
said attorney-in-fact as its agent and attorney-in-fact with full power and
authority to act under the Tag-Along Power of Attorney on its behalf with
respect to (and subject to the terms and conditions of) the matters specified in
this Article III.

ARTICLE IV.

DRAG-ALONG RIGHTS

SECTION 4.01. Drag-Along Rights. If WCAS IX (the “Dragging Stockholder”), the
Company or USON receives an offer from a Person who is not an Affiliate of the
Company or WCAS IX (a “Third Party”) to purchase or exchange (by merger,
consolidation or otherwise) (x) at least a majority of the shares of Company
Common Stock then outstanding and/or at least a majority of the shares of
Company Preferred Stock then outstanding or (y) all or substantially all of the
assets of the Company and its subsidiaries taken as a whole, and WCAS IX wishes
to accept such offer (or WCAS IX wishes that the Company or USON accept such
offer), then each Stockholder other than WCAS IX (the “Drag-Along Stockholders”)
hereby agrees that, if requested by the Dragging Stockholder, such Stockholder
will (A) waive any appraisal rights that it would otherwise have in respect of
such transaction, and/or (B) Transfer to such Third Party, subject to the other
provisions of this Article IV, on the terms of the offer so accepted by the
Dragging Stockholder, including time of payment, form and choice of
consideration and adjustments to purchase price, (i) the number of shares of
Company Preferred Stock equal to the number of shares of Company Preferred Stock
owned by such Stockholder multiplied by the percentage of the then outstanding
shares of Company Preferred Stock to which the Third Party offer is applicable,
if any, and (ii) the number of shares of Company Common Stock equal to the

 

11



--------------------------------------------------------------------------------

number of outstanding shares of Company Common Stock owned by such Stockholder
multiplied by the percentage of the then outstanding shares of Company Common
Stock to which the Third Party offer is applicable, if any.

SECTION 4.02. Exercise of Drag-Along Rights; Notices; Certain Conditions of
Drag-Along Sales. (a) The Dragging Stockholder will give notice (the “Drag-Along
Notice”) to the Drag-Along Stockholders of any proposed Transfer giving rise to
the rights of the Dragging Stockholder set forth in Section 4.01 (a “Drag-Along
Sale”) within five (5) Business Days after the Dragging Stockholder’s acceptance
of the offer referred to in Section 4.01 and, in any event, not less than
fifteen (15) Business Days prior to the proposed closing date for such
Drag-Along Sale. The Drag-Along Notice will set forth the number and type of
shares of Company Capital Stock proposed to be so Transferred, the name of the
proposed transferee or acquiring Person, the proposed amount and form of
consideration, the number and type of shares of Company Capital Stock sought and
the other terms and conditions of the offer.

(b) If any holders of Company Capital Stock are given an option as to the form
and amount of consideration to be received, all holders of such class of Company
Capital Stock shall be given the same option. Each Drag-Along Stockholder
(x) shall agree to the same covenants as the Dragging Stockholder agrees to in
connection with the Drag-Along Sale, (y) shall be obligated to join on a pro
rata (and several) basis (based on the proceeds received by each such Drag-Along
Stockholder in connection with the Drag-Along Sale) in any indemnification that
the Dragging Stockholder agrees to provide in connection with the Drag-Along
Sale (other than in connection with obligations that relate to a particular
Stockholder such as representations and warranties concerning itself for which
each Stockholder shall agree to be solely responsible, and provided further that
the liability for any such pro rata indemnification obligations shall not exceed
the total consideration received by such Stockholder for such shares) and
(z) shall make such representations and warranties concerning itself and the
shares of Company Capital Stock to be sold by it in connection with such
Drag-Along Sale as the Dragging Stockholder makes with respect to itself and its
shares.

(c) Each Drag-Along Stockholder will be responsible for funding its
proportionate share of any adjustment in purchase price or escrow arrangements
in connection with the Drag-Along Sale and for its proportionate share of any
withdrawals from any such escrow, including any such withdrawals that are made
with respect to claims arising out of agreements, covenants, representations,
warranties or other provisions relating to the Drag-Along Sale.

(d) Each Drag-Along Stockholder will be responsible for its proportionate share
of the Costs of the Drag-Along Sale to the extent not paid or reimbursed by the
Company, the Third Party or another Person (other than the Dragging
Stockholder); provided, that the liability for such Costs shall not exceed the
total consideration received by such Drag-Along Stockholder for its Company
Equity Securities in respect of such Drag-Along Sale. The Dragging Stockholder
shall be entitled to estimate each Drag-Along Stockholder’s proportionate share
of such Costs and to withhold such amounts from payments to be made to each
Drag-Along Stockholder at the time of closing of the Drag-Along Sale; provided
that (i) such estimate shall not preclude the Dragging Stockholder from
recovering additional amounts from the Drag-Along Stockholders in respect of
each Drag-Along Stockholder’s proportionate share of such

 

12



--------------------------------------------------------------------------------

Costs and (ii) the Dragging Stockholder shall reimburse each Drag-Along
Stockholder to the extent actual amounts are ultimately less than the estimated
amounts or any such amounts are paid by the Company, the Third Party or another
Person (other than the Dragging Stockholder).

SECTION 4.03. Closing of Drag-Along Sale. (a) At the closing of such Drag-Along
Sale, each of the Drag-Along Stockholders shall deliver certificates evidencing
the Company Equity Securities then held by it and to be sold or cancelled in
connection with such sale, duly endorsed for transfer or accompanied by stock
powers executed in blank, against payment of the purchase price therefor by wire
transfer to the account or accounts specified by such Drag-Along Stockholder.

(b) If the Drag-Along Sale is not consummated within 120 days from the date of
the Drag-Along Notice, the Dragging Stockholder must deliver another Drag-Along
Notice in order to exercise its rights under this Article IV with respect to
such Drag-Along Sale.

SECTION 4.04. Custody Agreement and Power of Attorney. Upon receiving a
Drag-Along Notice, each Drag-Along Stockholder will, if requested by the
Dragging Stockholder, execute and deliver a custody agreement and power of
attorney in form and substance reasonably satisfactory to the Dragging
Stockholder with respect to the shares of Company Capital Stock that are to be
sold by such Drag-Along Stockholder pursuant hereto and with respect to any
other Company Equity Securities subject to this Article IV in respect of such
Drag-Along Sale (a “Drag-Along Custody Agreement and Power of Attorney”). The
Drag-Along Custody Agreement and Power of Attorney will provide, among other
things, that each such Drag-Along Stockholder will deliver to and deposit in
custody with the custodian and attorney-in-fact named therein a certificate or
certificates representing such shares of Company Capital Stock (each duly
endorsed in blank by the registered owner or owners thereof) and irrevocably
appoint said custodian and attorney-in-fact as its agent and attorney-in-fact
with full power and authority to act under the Drag-Along Custody Agreement and
Power of Attorney on its behalf with respect to (and subject to the terms and
conditions of) the matters specified in this Article IV.

ARTICLE V.

PREEMPTIVE RIGHTS

SECTION 5.01. Grant of Preemptive Rights. The Company hereby grants to each
Qualified Stockholder the right to purchase such Qualified Stockholder’s
Proportionate Percentage (as hereinafter defined) of any Company Equity
Securities to be issued in any future Eligible Issuance (as hereinafter
defined). For the purposes of this Article V, the following terms shall have the
meanings set forth below:

“Proportionate Percentage” means, with respect to any Qualified Stockholder as
of any date, the result (expressed as a percentage) obtained by dividing (i) the
number of shares of Company Common Stock owned by such Qualified Stockholder as
of such date on a Fully Diluted Basis by (ii) the total number of shares of
Company Common Stock outstanding as of such date on a Fully Diluted Basis.

 

13



--------------------------------------------------------------------------------

“Eligible Issuance” means the issuance by the Company to any Person or Persons
(including any of the Stockholders) for cash, cash equivalents, property or
indebtedness of any Company Equity Securities, other than an issuance by the
Company:

(i) of shares of Company Common Stock or options to purchase shares of Company
Common Stock in connection with or pursuant to (x) a Company Stock Plan or
(y) any offering to physicians affiliated with the Company;

(ii) of Company Equity Securities in connection with a bona fide business
acquisition, reorganization or recapitalization of or by the Company or any
Subsidiary thereof, whether by merger, consolidation, sale of assets, sale or
exchange or otherwise;

(iii) of Company Equity Securities to any Person with which the Company has
business relationships provided that such issuances are for other than primarily
equity financing purposes;

(iv) of Company Equity Securities upon the exercise, exchange or conversion of
Options or Convertible Securities;

(v) of Company Equity Securities to a lender (including any Stockholder or any
of their Designated Affiliates) in connection with a debt financing or the
amendment of any debt financing arrangements; or

(vi) of Company Equity Securities in a Public Offering.

SECTION 5.02. Notice of Eligible Issuance. The Company shall, before issuing any
Company Equity Securities in an Eligible Issuance, give written notice thereof
to each Qualified Stockholder. Such notice shall specify the Company Equity
Securities the Company proposes to issue, the proposed date of issuance, the
consideration that the Company intends to receive therefor and all other
material terms and conditions of such proposed issuance. For a period of ten
(10) days following the date of receipt of such notice, each Qualified
Stockholder shall be entitled, by written notice to the Company, to elect to
purchase all or any part of such Qualified Stockholder’s Proportionate
Percentage of the Company Equity Securities being sold in the Eligible Issuance;
provided, that if two or more securities shall be proposed to be sold as a
“unit” in an Eligible Issuance, any such election must relate to such unit of
securities. To the extent that elections pursuant to this Section 5.02 shall not
be made with respect to any Company Equity Securities included in an Eligible
Issuance within such ten (10) day period, then the Company may issue such
Company Equity Securities, but only for consideration not less than, and
otherwise on terms no less favorable to the Company than, those set forth in the
Company’s notice and only within ninety (90) days after the end of such ten
(10) day period. In the event that any such offer is accepted by one or more
Qualified Stockholder or Qualified Stockholders, the Company shall sell to such
Qualified Stockholder or Qualified Stockholders, and such Qualified Stockholder
or Qualified Stockholders shall purchase from the Company, for the consideration
and on the terms set forth in the notice as aforesaid, the securities that such
Qualified Stockholder or Qualified Stockholders shall have elected to purchase
and the Company

 

14



--------------------------------------------------------------------------------

may sell the balance, if any, of the Company Equity Securities it proposed to
sell in such Eligible Issuance in accordance with the immediately preceding
sentence. Notwithstanding anything to the contrary contained above, if the Board
shall have determined that it is in the best interests of the Company to proceed
with an Eligible Issuance prior to providing the notices required by this
Article V or affording each of the Qualified Stockholders its preemptive rights
in strict compliance with this Article V, the Company shall be permitted to
first consummate such issuance (the buyer of such shares in such issuance is
referred to herein as the “Buyer”) and thereafter deliver such notices and
afford the Qualified Stockholders an opportunity to exercise their preemptive
rights hereunder so long as such notices are delivered and such preemptive
rights offer is conducted as soon as practicable thereafter and such offer is
structured such that (i) each Qualified Stockholder shall have the right to buy
at the same price and on the same terms as the Buyer and (ii) after giving
effect to the exercise of its preemptive rights in connection with such Eligible
Issuance in full, such Qualified Stockholder shall hold the same Proportionate
Percentage of Company Equity Securities that it held immediate prior to such
Eligible Issuance.

ARTICLE VI.

INFORMATION RIGHTS

SECTION 6.01. Information Rights. Unless the Company has timely filed periodic
reports with the Securities and Exchange Commission pursuant to the Exchange Act
or any indenture or other agreement governing indebtedness of the Company, the
Company shall provide to Morgan Stanley (so long as it is a Qualified
Stockholder), each of its Permitted Transferees (so long as such Permitted
Transferee is a Qualified Stockholder) and each Schedule IV Purchaser, by
electronic means or otherwise, (a) annual audited financial statements within 90
days of the end of the Company’s fiscal year, and (b) a statement of operations
within 45 days of the end of each of the Company’s first three fiscal quarters,
each prepared in accordance with generally accepted accounting principles.
Without limiting the foregoing, from and after the date hereof, on reasonable
prior written notice, the Company shall make its directors, officers, key
employees, lawyers, accountants, agents and other consultants of the Company
reasonably available to such Stockholders to discuss the business, results of
operations and other matters pertaining to the Company, it being understood and
agreed that no Schedule IV Purchaser shall be permitted to exercise the rights
granted pursuant to this sentence more than two (2) times in any fiscal year. In
addition, (i) the Company shall provide Morgan Stanley (so long as it is a
Qualified Stockholder) and each of its Permitted Transferees (so long as such
Permitted Transferee is a Qualified Stockholder) copies of all information
delivered to the Company’s stockholders or senior lenders and such other
financial information that is distributed to the members of the Board; and
(ii) Morgan Stanley (so long as it is a Qualified Stockholder), each of its
Permitted Transferees (so long as such Permitted Transferee is a Qualified
Stockholder) and their respective representatives will have the right, upon
reasonable prior written notice to the Company and only at times during normal
business hours and which would not cause undue disruption to the Company’s
business or operations, to visit and inspect the Company’s properties and
examine the corporate and financial records of the Company; provided, such
Stockholder may not exercise the right set forth in clause (ii) more than two
(2) times in any fiscal year. Any and all information provided to any such
Stockholder pursuant to the terms of this Article VI shall be subject to the
agreements with respect to Confidential Information (as hereinafter defined) set
forth in Article VII.

 

15



--------------------------------------------------------------------------------

ARTICLE VII.

CONFIDENTIALITY

SECTION 7.01. Confidential Information. (a) Each Stockholder agrees that it will
not use at any time any Confidential Information of which any such Stockholder
is or becomes aware except in connection with determining the interest of the
Stockholder in entering into a transaction with the Company.

(b) Each Stockholder further agrees that the Confidential Information will be
kept strictly confidential and will not be disclosed by it or its
Representatives (as defined below), except (i) as required by applicable law,
rule regulation or legal process or in response to any inquiry from a regulatory
authority having jurisdiction over such Stockholder, and only after compliance
with Section 7.01(c) and (ii) that it may disclose the Confidential Information
or portions thereof to those of its officers, employees, members, managers,
directors, advisors, financing sources, bona fide potential transferees and
other agents and representatives (the persons to whom such disclosure is
permissible being “Representatives”) who need to know such information in
connection with the investment by the Stockholder in the Company; provided that
such Representatives (x) are informed of the confidential and proprietary nature
of the Confidential Information and (y) agree to maintain such confidentiality
in accordance with the provisions of this Article VII. Each Stockholder agrees
to be responsible for any breach of this Article VII by its Representatives (it
being understood that such responsibility shall be in addition to and not by way
of limitation of any right or remedy the Company may have against such
Representatives with respect to any such breach).

(c) If any Stockholder or Representative thereof becomes legally compelled
(including by deposition, interrogatory, request for documents, subpoena, civil
investigative demand, regulatory agency or stock exchange rule or similar
process) to disclose any of the Confidential Information, such Stockholder or
Representative shall provide the Company with prompt and, if legally
permissible, prior written notice of such requirement to disclose such
Confidential Information. Upon receipt of such notice, the Company may seek a
protective order or other appropriate remedy. If such protective order or other
remedy is not obtained, such Stockholder and its Representatives shall disclose
only that portion of the Confidential Information which is legally required to
be disclosed and shall take all reasonable steps to preserve the confidentiality
of the Confidential Information. In addition, neither such Stockholder nor its
Representative will oppose any action (and such Stockholder and its
Representatives will, if and to the extent requested by the Company and legally
permissible to do so, cooperate with and assist the Company, at the Company’s
expense and on a reasonable basis, in any reasonable action) by the Company to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Information.

(d) As used herein, “Confidential Information” means oral and written
information concerning the Company and its subsidiaries furnished to any
Stockholder or Representative thereof by or on behalf of the Company
(irrespective of the form of communication and whether such information is so
furnished before, on or after the date hereof), and all analyses, compilations,
data, studies, notes, interpretations, memoranda or other documents prepared by
any Stockholder or any Representative thereof containing or based in

 

16



--------------------------------------------------------------------------------

whole or in part on any such furnished information. The term “Confidential
Information” does not, with respect to any Stockholder, include any information
which (i) at the time of disclosure or thereafter is generally available to the
public (other than as a result of a disclosure directly or indirectly by such
Stockholder or its Representative in violation hereof), (ii) is or becomes
available to such Stockholder or its Representatives on a non-confidential basis
from a source other than the Company or its advisors provided that such source
was not known by such Stockholder or its Representatives to be prohibited from
disclosing such information to such Stockholder by a legal, contractual or
fiduciary obligation, (iii) with respect to any Stockholder that is an
investment partnership or government pension plan, the identity of the Company
or the amount invested in Company Capital Stock by such Stockholder, (iv) was
already in the possession of Stockholder or its Representatives prior to
receiving such information from the Company or its advisors, or (v) was
developed independently by Stockholder or its Representatives without use of the
Confidential Information.

(e) The provisions of this Article VII shall terminate and be of no further
force or effect on the earlier to occur of (i) the termination of this Agreement
as set forth in Section 10.07 herein or and (ii) the date which is one year from
the date such Stockholder no longer holds any Company Equity Securities.

ARTICLE VIII.

VOTING AGREEMENT

SECTION 8.01. Election of Directors. (a) Each Stockholder hereby agrees to cast
all votes to which such Stockholder is entitled in respect of his, her or its
shares of Company Capital Stock, whether at any annual or special meeting, by
written consent or otherwise, to:

(i) fix the number of members of the Board at a number specified from time to
time by WCAS IX, which number shall be at least two;

(ii) for so long as Morgan Stanley or any of its Permitted Transferees shall
hold any shares of Company Capital Stock, elect as members of the Board one
(1) individual designated by Morgan Stanley or its Permitted Transferees and
reasonably acceptable to WCAS IX (such approval not to be unreasonably withheld,
delayed or conditioned);

(iii) elect as members of the Board such number of individuals designated by
WCAS IX equal to the authorized number of directors less the one director
designated pursuant to clause (ii) above; and

(iv) remove from the Board (with or without cause) any director elected in
accordance with this Section 8.01 upon the written request of the Stockholder
that designated and continues to have the right to designate such director (it
being understood that no Stockholder shall vote for or consent to and the
Company shall not take any actions to effect any other removal (with or without
cause) of a director elected pursuant to this Section 8.01 without the written
consent of the Stockholder that designated and continues to have the right to
designate such director).

 

17



--------------------------------------------------------------------------------

(b) If, as a result of death, disability, retirement, resignation or removal
(with or without cause), there shall exist or occur any vacancy of the Board:

(i) the Person entitled to designate or nominate such director whose death,
disability, retirement or removal resulted in such vacancy may designate another
individual (the “Nominee”) to fill such capacity and serve as a director of the
Company; and

(ii) each Stockholder then entitled to vote for the election of the Nominee as a
director of the Company agrees that it will vote its shares of Company Capital
Stock in order to ensure that the Nominee be elected to the Board.

(c) Each Stockholder will vote such Stockholder’s shares of Company Capital
Stock or execute written consents, as the case may be, and the Company and each
Stockholder will take all other actions as may be reasonably necessary or
appropriate (including, if applicable, calling or causing the Company to call a
special meeting of its stockholders), to carry out the purposes and intent of
this Section 8.01.

SECTION 8.02. Special Protective Provisions. At any time when shares of Series
A-1 Preferred Stock are outstanding, in addition to any other vote required by
law, without the prior written consent of the holders of not less than a
majority of the outstanding shares of Series A-1 Preferred Stock held by Morgan
Stanley and its Permitted Transferees (which consent will not be unreasonably
withheld, delayed or conditioned), the Company will not and will not permit any
Subsidiary to:

(i) increase the total number of shares of Series A-1 Preferred Stock authorized
to be issued by the Company Certificate;

(ii) create, obligate itself to create, authorize or issue any new class or
series of Company Equity Securities having preference over the Series A-1
Preferred Stock with respect to payment of dividends, redemption payments or
payment upon liquidation, dissolution or winding-up of the Company;

(iii) enter into any transaction that would result in a Change of Control (as
defined in the Company Certificate), other than (A) any such transaction that is
permitted in accordance with Articles III, IV or V of this Agreement or (B) any
such transaction pursuant to which the holders of Company Preferred Stock
receive the same consideration per share (other than differences that may result
from differences in the Accreted Value (as defined in the Company Certificate)
of such shares) and all holders of Company Common Stock receive the same
consideration per share;

(iv) authorize, declare or set aside or pay any dividend or other distribution
to holders of Company Capital Stock, other than (A) the one-time

 

18



--------------------------------------------------------------------------------

distribution to holders of Series A Preferred Stock and Common Stock on or about
the date hereof and contemplated by the Stock Purchase Agreement, (B) Regular
Dividends (as defined in the Company Certificate) which are paid to all holders
of Company Preferred Stock in accordance with paragraph 2 of the Company
Certificate, (C) distributions made in accordance with paragraphs 3, 4 or 5 of
the Company Certificate, or (D) dividends or other distributions which are made
to all holders of Company Preferred Stock on a pro rata basis (subject to
differences that may result from differences in the Accreted Value of such
shares);

(v) authorize or make any repurchase or redemption of any shares of Company
Equity Securities, other than (A) repurchases or redemptions in accordance with
paragraphs 3 or 5 of the Company Certificate, (B) repurchases or redemptions in
accordance with agreements with employees of the Company or any Subsidiary that
are approved by the Board or (C) other repurchases or redemptions in which all
holders of Company Preferred Stock have the right to participate on a pro rata
basis (subject to differences that may result from differences in the Accreted
Value of such shares);

(vi) enter into any material transaction with any Affiliate of the Company,
other than (A) any such transaction permitted in accordance with Article V of
this Agreement, (B) any such transaction that is permitted by the provisions of
the Indenture, dated March 29, 2005, between the Company and LaSalle Bank
National Association, as Trustee, relating to the Company’s outstanding senior
floating rate notes due 2015 or (C) any such transaction with Morgan Stanley or
any Affiliate of Morgan Stanley that is approved by the Board (for avoidance of
doubt, any Excluded Transaction or Proposed Sale permitted in accordance with
Article III and any Drag-Along Sale to a Third Party permitted in accordance
with Article IV shall not be considered a material transaction with an Affiliate
of the Company for purposes of this Section 8.02(vi)); and

(vii) consummate any Public Offering that is not a Qualified Public Offering or
cause USON to consummate the sale of shares of common stock of USON to the
public pursuant to an effective registration statement (other than a
registration statement on Form S-4, Form S-8 or any similar or successor form).

ARTICLE IX.

REPRESENTATIONS AND WARRANTIES

SECTION 9.01. Representations and Warranties by the Stockholders. Each
Stockholder, severally and not jointly, represents and warrants to the Company
and the other Stockholders as follows:

(a) The execution, delivery and performance of this Agreement by such
Stockholder will not violate any provision of applicable law, any order of any
court or other agency of government, the certificate or articles of
incorporation, bylaws, operating agreement,

 

19



--------------------------------------------------------------------------------

partnership agreement or other organizational documents of such Stockholder or
any provision of any indenture, agreement or other instrument to which such
Stockholder or any of such Stockholder’s properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument.

(b) This Agreement has been duly executed and delivered by such Stockholder,
and, when executed by the other parties hereto, will constitute the legal, valid
and binding obligation of such Stockholder, enforceable against such Stockholder
in accordance with its terms.

SECTION 9.02. Representations and Warranties by the Company. The Company
represents and warrants to each Stockholder as follows:

(a) The execution, delivery and performance of this Agreement by the Company
will not violate any provision of applicable law, any order of any court or
other agency of government, the Company Certificate or the Company’s Bylaws or
any provision of any indenture, agreement or other instrument to which the
Company or any of its properties or assets is bound, or conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument.

(b) This Agreement has been duly executed and delivered by the Company, and,
when executed by the other parties hereto, will constitute the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.

ARTICLE X.

MISCELLANEOUS

SECTION 10.01. Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein shall,
for any reason, be held to be invalid, illegal or unenforceable, such
illegality, invalidity or unenforceability shall not affect any other provisions
of this Agreement.

SECTION 10.02. Benefits of Agreement. Nothing expressed by or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of the
parties hereto and their respective successors and permitted assigns.
Notwithstanding anything in this Section 10.02 to the contrary, subject to
compliance with the terms of this Agreement, each Stockholder shall have the
right to assign its rights hereunder in whole or in part to any transferee of
the Company Equity Securities held by such Stockholder in compliance with this
Agreement (including Section 2.02) . Except as expressly permitted hereby, each
party’s rights and obligations under this Agreement shall not be subject to
assignment or delegation by any party hereto, and any attempted assignment or
delegation in violation hereof shall be null and void ab initio.

 

20



--------------------------------------------------------------------------------

SECTION 10.03. Notice of Transfer. To the extent that any Stockholder shall
Transfer any Company Equity Securities, notice of which Transfer is not
otherwise required to be delivered to the Stockholders hereunder, such
Stockholder shall, within three (3) days following consummation of such
Transfer, deliver notice thereof to the Company and WCAS IX.

SECTION 10.04. Notices. Any notice or communication required or permitted
hereunder shall be in writing and shall be delivered personally, delivered by
nationally recognized overnight courier service, sent by certified or registered
mail, postage prepaid, or sent by facsimile (subject to confirmation by return
facsimile of such facsimile transmission). Any such notice or communication
shall be deemed to have been received (i) when delivered, if personally
delivered, (ii) one (1) Business Day after it is deposited with a nationally
recognized overnight courier service, if sent by nationally recognized overnight
courier service, (iii) the day of sending, if sent by facsimile prior to 5:00
p.m. (EST) on any Business Day or the next succeeding Business Day if sent by
facsimile after 5:00 p.m. (EST) on any Business Day or on any day other than a
Business Day or (iv) five Business Days after the date of mailing, if mailed by
certified or registered mail, postage prepaid, in each case, to the following
address or facsimile number, or to such other address or addresses or facsimile
number or numbers as such party may subsequently designate to the other parties
by notice given hereunder:

if to the Company, to it at:

16825 Northchase Drive

Houston, Texas 77060

Facsimile: (832) 601-6688

Attention: Chief Executive Officer

with a copy to:

Welsh, Carson, Anderson & Stowe IX, L.P.

320 Park Avenue, Suite 2500

New York, New York 10022

Attention: D. Scott Mackesy

Facsimile: (212) 893-9566

with an additional copy to:

Ropes & Gray LLP

45 Rockefeller Plaza

New York, New York 10111

Attention: Othon A. Prounis, Esq.

Facsimile: (212) 841-5725

if to any Stockholder, to such Stockholder at the address set forth opposite
such Stockholder’s name on Schedule I hereto.

SECTION 10.05. Entire Agreement; Modification. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes

 

21



--------------------------------------------------------------------------------

all prior agreements and understandings, both oral and written, among the
parties with respect to the subject matter hereof. This Agreement may not be
amended, modified or waived except by an instrument in writing signed by the
Company, WCAS IX and Stockholders other than WCAS IX (the “Other Stockholders”)
holding not less than a majority of the shares of Company Common Stock held by
the Other Stockholders on a Fully Diluted Basis; provided, that, (i) no
provision of this Agreement may be amended, modified or waived in a manner
materially adverse to any Other Stockholder (in its capacity as a Stockholder
hereunder) if such amendment, modification or waiver adversely affects such
Other Stockholder disproportionately relative to the other Other Stockholders
(disregarding for such purposes differences resulting solely from the amount of
Company Equity Securities held by the Other Stockholders) except with the
written consent of such adversely and disproportionately effected Other
Stockholder, (ii) no provision of Article III may be amended, modified or waived
in any manner that would diminish the rights of any Schedule IV Purchaser unless
such Schedule IV Purchaser consents in writing to such amendments, modifications
or waivers (such consent not to be unreasonably withheld or delayed) and
(iii) no provision of this Agreement may be amended, modified or waived in any
manner that would diminish the rights of Morgan Stanley or any of its Permitted
Transferees unless the holders of a majority of the Company Equity Securities
held by Morgan Stanley and its Permitted Transferees consents in writing to such
amendments, modifications or waivers (such consent not to be unreasonably
withheld or delayed); provided, further, that, notwithstanding the foregoing, in
accordance with Article II or upon the written agreement of the Company and WCAS
IX, additional Stockholders may be added to this Agreement (it being understood
that any amendment of the provisions of this Agreement in connection with the
addition of new Stockholders to this Agreement does not require the prior
written consent of the Schedule IV Purchasers or Morgan Stanley and its
Permitted Transferees, as the case may be, so long as (i) in the case of the
Schedule IV Purchasers, no provision of Article III is amended in any manner
that would diminish the rights of any Schedule IV Purchaser and (ii) in the case
of the Morgan Stanley and its Permitted Transferees, no provision of this
Agreement is amended in a manner adverse to any of Morgan Stanley or its
Permitted Transferees). Except as otherwise provided herein, any waiver of any
provision of this Agreement must be in a writing signed by the party against
whom enforcement of such waiver is sought. Notwithstanding anything to the
contrary in this Section 10.05, the Company and any Stockholder or Stockholders
may agree among themselves to terms and conditions that are different from the
terms and conditions set forth in this Agreement.

SECTION 10.06. Covenants Bind Successors and Assigns. All the covenants,
stipulations, promises and agreements in this Agreement contained by or on
behalf of any party shall bind its successors and permitted assigns, whether so
expressed or not.

SECTION 10.07. Duration of Agreement. This Agreement (other than the provisions
of Section 2.03 and Article VII which shall survive the termination of this
Agreement) shall terminate upon the earliest to occur of (x) a Qualified Public
Offering or (y) a Qualified Merger. This Agreement shall terminate with respect
to any Stockholder when such Stockholder ceases to be a holder of any shares of
Company Preferred Stock or Company Common Stock.

 

22



--------------------------------------------------------------------------------

SECTION 10.08. Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

SECTION 10.09. Changes in Company Common Stock. If, and as often as, there are
any changes in Company Common Stock by way of stock split, stock dividend,
combination or reclassification, or through merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof as may be required so that the
rights and privileges granted hereby shall continue with respect to the Company
Common Stock as so changed.

SECTION 10.10. Specific Performance. Each party hereto agrees that a remedy at
law for any breach or threatened breach by such party of this Agreement would be
inadequate and therefore agrees that any other party hereto shall be entitled to
pursue specific performance of this Agreement in addition to any other available
rights and remedies in case of any such breach or threatened breach.

SECTION 10.11. Governing Law. This Agreement, and all claims arising hereunder
or relating hereto, shall be governed and construed and enforced in accordance
with the laws of the State of New York.

SECTION 10.12. Waiver Of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

[SIGNATURE PAGES FOLLOW]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Stockholders Agreement as of the date first written above.

THE COMPANY:

 

US ONCOLOGY HOLDINGS, INC. By:      Name:   Title:  

WCAS IX:

 

WELSH, CARSON, ANDERSON &
STOWE IX, L.P.

By:   WCAS IX Associates LLC, its General Partner By:      Name:   Title:  

MORGAN STANLEY:

 

MORGAN STANLEY STRATEGIC
INVESTMENTS, INC.

By:      Name:   Title:  



--------------------------------------------------------------------------------

OTHER STOCKHOLDERS:

 

WCAS MANAGEMENT CORPORATION

By:      Name:   Title:  

Russell L. Carson

Bruce K. Anderson

Thomas E. McInerney

Robert A. Minicucci

Anthony J. de Nicola

Paul B. Queally

D. Scott Mackesy

D. Scott Mackesy – IRA
Charles Schwab & Co., Inc. Custodian

Sanjay Swani

John D. Clark – IRA
Charles Schwab & Co., Inc. Custodian

John D. Clark

James R. Matthews – IRA
Charles Schwab & Co., Inc. Custodian

Jonathan M. Rather – IRA
Charles Schwab & Co., Inc. Custodian

Sean M. Traynor

John Almeida

Rona Drogy

Dave Mintz

Clinton Biondo

Ankar Kumar

Michael E. Donovan

Brian Regan

Eric J. Lee

By:      Name:   Jonathan M. Rather Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

THE PATRICK WELSH 2004
IRREVOCABLE TRUST

By:      Name:   Title:  



--------------------------------------------------------------------------------

    R. Dale Ross     Lloyd K. Everson, M.D.     Phillip H. Watts     Bruce D.
Broussard     George D. Morgan     Leo E. Sands     Atul Dhir, M.B.B.S., D. Phil



--------------------------------------------------------------------------------

ROSS RESOURCES LIMITED By:      Name:   Title:  



--------------------------------------------------------------------------------

Schedule I to Amended and Restated Stockholders Agreement

 

Stockholders

  

Address for Notices

Welsh, Carson, Anderson & Stowe IX, L.P.

WCAS Management Corporation

Russell L. Carson

Bruce K. Anderson

The Patrick Welsh 2004 Irrevocable Trust

Thomas E. McInerney

Robert A. Minicucci

Anthony J. de Nicola

Paul B. Queally

D. Scott Mackesy

Sanjay Swani

John D. Clark

IRA f/b/o John D. Clark

IRA f/b/o D. Scott Mackesy

IRA f/b/o James R. Matthews

IRA f/b/o Jonathan M. Rather

Sean M. Traynor

John Almedia, Jr.

Stacey Bellet*

Suzanne Bellet Price*

Rona Drogy

David Mintz

Clinton M. Biondo

Ankur Kumar

Michael E. Donovan

Brian T. Regan

Eric J. Lee

Jill A. Hanau

  

c/o Welsh, Carson, Anderson & Stowe

320 Park Avenue, Suite 2500

New York, New York 10022

Attention: D. Scott Mackesy

Facsimile: (212) 893-9566

--------------------------------------------------------------------------------

* Additional copy to:

125 East 72nd Street

Apt. 11-D

New York, NY 10021

Attention: David F. Bellet

Robert A. Ortenzio

Rocco A. Ortenzio

  

c/o Select Capital Corporation

4718 Old Gettysburg Road, Suite 405

Mechanicsburg, PA 17055

Attention: Robert Nause

Facsimile: (717) 972-1080



--------------------------------------------------------------------------------

Stockholders

  

Address for Notices

Melkus Partners

Melkus Family Foundation

The Lauren Evelyn Melkus Trust

Lauren Melkus

  

c/o Kenneth J. Melkus

102 Woodmont Blvd., Suite 110

Nashville, TN 37203

Facsimile: (615) 383-0104

Joelle M. Kayden   

c/o Accolade Partners, L.P.

7900 Westpark Drive, Suite T-602

McLean, VA 22102

Facsimile: (703) 749-7800

Weigers & Co. LLC

Betsy Weigers 2002 Unit Trust

George A. Weigers 2001 Unit Trust

  

c/o Weigers Capital Management, LLC

55 Madison Street, Suite 680

Denver, CO 80206

Kyle M. Fink, M.D.   

PBM 391

0105 Edwards Village Blvd., C104

Edwards, CO 81632

Texas Oncology, P.A.   

c/o R. Steven Paulson, M.D.

12221 Merit Drive, Suite 500

Dallas, TX 75251

R. Dale Ross

Lloyd K. Everson, M.D.

Phillip H. Watts

Bruce D. Broussard

George D. Morgan

Leo E. Sands

Atul Dhir, M.B.B.S., D. Phil

Ross Resources Limited

Richard J. Hall

  

c/o US Oncology, Inc.

16825 Northchase Drive

Houston, TX 77060

Attention: R. Dale Ross

Facsimile: (832) 601-6688



--------------------------------------------------------------------------------

Stockholders

  

Address for Notices

Schedule IV Purchasers:    California State Teachers’ Retirement System   

7667 Folsom Boulevard, Suite 250

Sacramento, CA 95826

Attention: Real Desrochers and Seth Hall

Facsimile: (916) 229 3790

Gunners Investment Pte Ltd.   

c/o GIC Special Investments Pte Ltd.

255 Shoreline Drive, Suite 600

Redwood City, CA 94065

Attention: Andrew Kwee

Facsimile: (650) 802-1213

Abu Dhabi Investment Authority   

P.O. Box 3600

Corniche Street

Abu Dhabi

United Arab Emirates

Attention: Abubaker Al Khouri

Facsimile: (971 2) 626-4616

A.S.F. Co-Investment Partners II, L.P.   

c/o IBM Retirement Funds

3001 Summer Street, MD 49

Stamford, CT 06905

Attention: Betty Sheets

Facsimile: (203) 316-2190

 

With a copy to:

 

c/o Portfolio Advisors, LLC

9 Old Kings Highway South

Darien, CT 06820

Attention: Hugh Perloff

Facsimile: (203) 662-0013